DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10-17 are pending.
Claims 10-17 are rejected.
Claims 1-9 are canceled.

Response to Amendment
Rejection of claims 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Remenar (US 2005/0027018 A1)
Claim 10 has been amended to require the X-ray diffraction pattern for the crystalline Form A of 2-tert-butyl-4-methoxyphenol have the claimed 20 specific absorption peaks.  The X-ray diffraction pattern for the crystalline Form I of 2-tert-butyl-4-methoxyphenol disclosed by Remenar does not have the claimed 20 specific absorption peaks (see paragraph 0059).   Thus, the rejection of claims 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Remenar (US 2005/0027018 A1) is withdrawn.


Rejection of claims 14-17 under 35 U.S.C. 103 as being unpatentable over Remenar (US 2005/0027018 A1) alone or in view Fiorentino et al. (CA 2884784)
Claim 10 has been amended to require the X-ray diffraction pattern for the crystalline Form A of 2-tert-butyl-4-methoxyphenol have the claimed 20 specific absorption peaks.  The X-ray diffraction pattern for the crystalline Form I of 2-tert-butyl-4-methoxyphenol disclosed by Remenar does not have the claimed 20 specific absorption peaks (see paragraph 0059).   Thus, the rejection of claims 14-17 under 35 U.S.C. 103 as being unpatentable over Remenar (US 2005/0027018 A1) alone or in view Fiorentino et al. (CA 2884784) is withdrawn.

Response to Arguments
Rejection of claims 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Rajadhyaksha et al. (US 2009/0312582 A1) and the rejection of claims 14-17 under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 2009/0312582 A1) as applied to claim 10 above, and further in view of Enlow et al. (US 2017/0260193 A1)
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Millipore sigma disclose that petroleum ether is a mixture of low boiling aliphatic hydrocarbons mainly hexane and pentane (see Petroleum ether, https://www.sigmaaldrich.com/US/en/product/vetec/v800295, 2022, 6 pages).  It is also known that petroleum ether may be interchanged as a recrystallization solvent for hexane to obtain the same crystalline form of a compound (see for example CN 106892864 A, CN 106279169 A, CN 105237517 A, CN 105017183 A, WO 2011050638 
The applicants have not provided any evidence showing that a different crystalline form will be obtained when petroleum ether is substituted for hexane.  The applicants appear to offer evidence by citing the article by Yan Zhang et al. (see paragraph 2 on page 5 of the remarks).  However, the applicants did not provide this article.  Further, The listing of this reference in the remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Further, the applicants disclose that the stable crystal form of 2-BHA provided by the present invention may be prepared (3) using the principle of steric hindrance, under the action of a steric base, selectively activating 4-position hydroxyl] of 2-tert-butyl hydroquinone in an aprotic solvent, and then reacting the activated 2-tert-butyl 
Methoxyphenol (see page 3, line 1 to page 24 and previously present claim 13).
For the above reasons the rejection of claims 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Rajadhyaksha et al. (US 2009/0312582 A1) and the rejection of claims 14-17 under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 2009/0312582 A1) as applied to claim 10 above, and further in view of Enlow et al. (US 2017/0260193 A1) are maintained.  Nonetheless, the rejections have been altered due to the amendments to claims 10 and 13, filed December 22, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajadhyaksha et al. (US 2009/0312582 A1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 2009/0312582 A1) as applied to claim 10 above, and further in view of  Millipore Sigma (Petroleum ether, first revision date March 2007, https://www.sigmaaldrich.com/US/en/product/vetec/v800295, product info 6 pages and Safety Data Sheet, 9 pages) and HE et al. (WO 2011050638 A1, machine generated English translation pages 1-12).
Rajadhyaksha et al. disclose the method described above for claim 10 (see paragraphs 0017-0026, the Examples and claims).  Rajadhyaksha et al. differ from the claim 13 in that Rajadhyaksha et al. utilize hexane as the recrystallization solvent rather than petroleum ether (see Example 3).  

HE et al. disclose the preparation of the crystalline form A of bimatoprost (see entire disclosure).   Non-polar solvents utilized for crystallization include hexane and petroleum ether (see paragraph 2 on page 4 of the machine generated English translation).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the hexane solvent used in the recrystallization of BHA in Example 3 of Rajadhyaksha et al. could be interchanged with petroleum ether with a reasonable expectation of success, since hexane is a main component of petroleum ether, as disclosed by Millipore Sigma, and hexane and petroleum ether have been shown to be interchangeable as recrystallization solvents for obtaining a desired crystalline form of a pharmaceutical compound.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 2009/0312582 A1) as applied to claim 10 above, and further in view of Enlow et al. (US 2017/0260193 A1).
Rajadhyaksha et al. inherently disclose the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol having the claimed XRD pattern as described above for claim 10 (see paragraphs 0017-0026, the Examples and claims).  

Enlow et al. disclose pharmaceutical compositions that are useful for treating diseases such as cancer and autoimmune diseases (see entire disclosure, in particular paragraphs 0013, 0014, 0042).  The pharmaceutical compositions are administered in effective amounts to treat a particular disease and can vary from about 0.001 mg/kg to about 1000 mg/kg for one or several days (see paragraphs 0038 and 0084-0085).  The relative amounts of the active ingredient, pharmaceutically acceptable excipient, and/or any additional ingredients in a pharmaceutical composition will vary, depending upon the identity, size and/or condition of the subject treated (see paragraph 0089).  An exemplary antioxidant that may be included is butylated hydroxyanisole (BHA) (see paragraph 0096).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the BHA of Rajadhyaksha et al. in the pharmaceutical composition of Enlow et al., since Enlow et al. disclose that BHA  is an exemplary antioxidant useful as an additive in their pharmaceutical compositions.   There would have been a reasonable expectation of success, since Rajadhyaksha et al. disclose that BHA is widely used as an antioxidant in the pharmaceutical industry.  The skilled artisan would have further been motivated to utilize the BHA of Rajadhyaksha et al., since it contains more than 99% of the 3-isomer (2-tert-butyl-4-methoxyphenol), .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699